Exhibit 10.41

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of the 4th day of
November, 2005, (the “Effective Date”) by and between MASSACHUSETTS DEVELOPMENT
FINANCE AGENCY, a body politic and corporate and a public instrumentality of the
Commonwealth of Massachusetts pursuant to Massachusetts General Laws, Chapter
23G, with an address of 160 Federal Street, Boston, Massachusetts 02110
(“Landlord”) and AVANT IMMUNOTHERAPEUTICS, INC., a Delaware corporation, with an
address of 119 Fourth Avenue, Needham, Massachusetts (“Tenant”).

 

R E C I T A L S

 

WHEREAS, Landlord and Tenant entered into a certain lease dated effective
December 22, 2003 and amended by that certain First Amendment to Lease (the
“First Amendment”) dated March 17, 2005 (as so amended, collectively, the
“Lease”) of certain premises consisting of approximately 11,827 rentable square
feet of space (the “Existing Premises”) in the building (the “Building”) located
at 151 Martine Street, Fall River, Massachusetts (the “Property”) in the South
Coast Research & Technology Park (the “Park”);

 

WHEREAS, the original premises demised by the Lease consists of 11,756 rentable
square feet in the Building and the Additional Space (as defined in the First
Amendment) demised by the First Amendment is hereby agreed to be 71 rentable
square feet.

 

WHEREAS, Landlord and Tenant wish to amend the Lease to (i) provide for the
addition of approximately 2,487 rentable square feet on the second (2nd) floor
in the Building as shown on the floor plan attached hereto as Exhibit A-2 (the
“Expansion Premises”); and (ii) amend certain other terms of the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:

 


1.             CAPITALIZED TERMS. UNLESS OTHERWISE DEFINED HEREIN, ALL
CAPITALIZED TERMS USED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE LEASE, AND ALL REFERENCES IN THE LEASE TO THE “LEASE” OR “THIS
LEASE” OR “HEREIN” OR “HEREUNDER” OR SIMILAR TERMS OR TO ANY SECTION THEREOF
SHALL, AFTER THE EFFECTIVE DATE, MEAN THE LEASE, OR SUCH SECTION THEREOF, AS
AMENDED BY THIS AMENDMENT.


 


2.             DEMISE OF EXPANSION PREMISES. COMMENCING ON THE DATE LANDLORD
DELIVERS POSSESSION OF THE EXPANSION PREMISES TO TENANT VACANT AND FREE OF ALL
OCCUPANTS AND WITH THE LANDLORD’S EXPANSION PREMISES WORK (AS HEREINAFTER
DEFINED) SUBSTANTIALLY COMPLETE (THE “EXPANSION PREMISES COMMENCEMENT DATE”),
LANDLORD DOES HEREBY LEASE TO TENANT AND TENANT DOES LEASE FROM LANDLORD THE
EXPANSION PREMISES TO HAVE AND TO HOLD FOR THE REMAINDER OF THE LEASE TERM AS
SET FORTH IN THE LEASE. PROMPTLY FOLLOWING THE COMPLETION OF THE LANDLORD’S
EXPANSION PREMISES WORK, LANDLORD SHALL NOTIFY TENANT OF THE EXPANSION PREMISES
COMMENCEMENT DATE (WHICH DATE SHALL BE NO EARLIER THAN FIVE (5) DAYS AFTER
LANDLORD’S NOTICE TO TENANT) AND, UNLESS TENANT IN GOOD FAITH DISPUTES THE SAME,
LANDLORD AND TENANT WILL, WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S NOTICE,
WILL EXECUTE A COMMENCEMENT DATE LETTER IN

 

--------------------------------------------------------------------------------


 


COMMERCIALLY REASONABLE FORM TO CONFIRM THE EXPANSION PREMISES COMMENCEMENT
DATE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT’S LEASE OF THE
EXPANSION PREMISES SHALL BE ON ALL OF THE TERMS AND CONDITIONS OF THE LEASE
(INCLUDING, WITHOUT LIMITATION, EXTENSION RIGHTS OF TENANT FOR EXTENSION TERMS)
AND THE TERM OF THE LEASE WITH RESPECT TO THE EXPANSION PREMISES SHALL BE
COTERMINOUS WITH THE ORIGINAL TERM (AND, IF EXERCISED, EXTENSION TERMS) OF THE
LEASE FOR THE EXISTING PREMISES. AS OF THE EXPANSION PREMISES COMMENCEMENT DATE,
ALL REFERENCES IN THE LEASE TO (I) THE “PREMISES” AND/OR THE PREMISES DEMISED BY
THE LEASE SHALL MEAN THE EXISTING PREMISES AND THE EXPANSION PREMISES
COLLECTIVELY AS SHOWN ON THE EXHIBIT A TO THE LEASE, EXHIBIT A-1 ATTACHED TO THE
FIRST AMENDMENT TO LEASE, AND ON EXHIBIT A-2 ATTACHED TO THIS AMENDMENT; (II)
THE “TENANT’S PROPORTIONATE FRACTION” SHALL MEAN 24.78% WHICH IS CALCULATED
BASED UPON THE RENTABLE SQUARE FOOTAGE OF THE PREMISES LESS THE 71 RENTABLE
SQUARE FEET OF THE ADDITIONAL SPACE DESCRIBED IN THE FIRST AMENDMENT; AND (III)
THE “PREMISES SQUARE FOOTAGE” SHALL MEAN 14,314 RENTABLE SQUARE FEET.


 


3.             FIXED RENT. TENANT SHALL PAY TO LANDLORD FIXED RENT WITH RESPECT
TO THE EXPANSION PREMISES IN THE MANNER AND AT THE TIMES SET FORTH IN THE LEASE,
IN THE AMOUNTS SET FORTH BELOW:

 

TERM

 

ANNUAL FIXED RENTAL RATE FOR THE 
EXPANSION PREMISES

 

From the Expansion Premises Commencement Date through December 31, 2008.

 

$37,305.00

 

 

 

 

 

 

From January 1, 2009 through the expiration of the Lease Term, as the same may
be extended.

 

Calculated in the same fashion as for the Existing Premises under
subclause (iii) of the definition of Annual Fixed Rental Rate in Section 1.1 of
the Existing Lease, except that only the Annual Fixed Rental Rate for the
Expansion Premises shall be used in such calculation, and the first day after
the Second Rent Period will be January 1, 2009.

 

 


4.             CONDITION; LANDLORD’S WORK. EXCEPT FOR THE PERFORMANCE OF
“LANDLORD’S EXPANSION PREMISES WORK” (AS HEREINAFTER DEFINED), THE EXPANSION
PREMISES ARE BEING LEASED IN THEIR AS IS CONDITION AS OF THE DATE OF THIS LEASE.
LANDLORD SHALL, AT LANDLORD’S SOLE COST AND EXPENSE, DELIVER THE EXPANSION
PREMISES TO TENANT ON THE APPLICABLE COMMENCEMENT DATE THEREFOR (I) VACANT,
BROOM-CLEAN, AND WITH ALL DEBRIS AND PERSONAL PROPERTY REMOVED THEREFROM, (II)
WITH THE DEMISING WALLS AND SUITE ENTRY DOOR INSTALLED IN THE LOCATIONS SHOWN ON
EXHIBIT A-2 ATTACHED HERETO AND WITH ALL SUCH WALLS PRIMED AND READY FOR
PAINTING, AND (III) WITH THE ELECTRICAL INSTALLED TO THE EDGE OF THE EXPANSION
PREMISES AND THE TWO BUILDING-STANDARD HVAC VAV BOXES MOUNTED WITHIN THE
EXPANSION PREMISES (COLLECTIVELY, THE “LANDLORD’S EXPANSION PREMISES WORK”).
TENANT ACKNOWLEDGES THAT THE PORTION OF LANDLORD’S EXPANSION PREMISES WORK
DESCRIBED IN (II) OF THIS PARAGRAPH 4 HAS BEEN COMPLETED AS OF THE DATE HEREOF.

 

2

--------------------------------------------------------------------------------



 


5.             TENANT EXPANSION PREMISES WORK; TENANT IMPROVEMENT ALLOWANCE.
LANDLORD ACKNOWLEDGES THAT TENANT DESIRES TO PERFORM CERTAIN ALTERATIONS AND
IMPROVEMENTS TO THE EXPANSION PREMISES TO PREPARE THE SAME FOR TENANT’S
OCCUPANCY (THE “TENANT EXPANSION PREMISES WORK”). LANDLORD SHALL PAY TO TENANT
AN ALLOWANCE IN THE AMOUNT OF FORTY-NINE THOUSAND SEVEN HUNDRED FORTY AND 00/100
DOLLARS ($49,740.00) (THE “IMPROVEMENT ALLOWANCE”) TOWARDS THE COSTS OF
PERFORMING THE TENANT EXPANSION PREMISES WORK. THE IMPROVEMENT ALLOWANCE SHALL
BE PAID BY LANDLORD TO TENANT WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT BY
LANDLORD OF (I) DETAILED INVOICES SUPPORTING PURCHASES AND INSTALLATION COSTS,
WHICH INVOICES SHALL REASONABLY ITEMIZE SUCH COSTS ON A LINE ITEM BASIS, (II)
EVIDENCE OF SUCH INSTALLATION, (III) LIEN WAIVERS FROM THE CONTRACTORS
INSTALLING THE SAME, (IV) AN AIA REIMBURSEMENT FORM SIGNED BY TENANT’S
CONTRACTOR AND ARCHITECT, IF ANY, AND (V) OTHER ITEMS REASONABLY REQUESTED BY
LANDLORD (COLLECTIVELY, “ALLOWANCE DISBURSEMENT REQUEST”). EACH ALLOWANCE
DISBURSEMENT REQUEST SHALL BE SUBJECT TO LANDLORD’S APPROVAL. TENANT SHALL
PERFORM THE TENANT EXPANSION PREMISES WORK IN ACCORDANCE WITH THE TERMS OF THE
LEASE, INCLUDING, WITHOUT LIMITATION, SECTION 10.4 OF THE LEASE, EXCEPT THAT
LANDLORD SHALL NOT REQUIRE TENANT TO POST A BOND OR OTHER SECURITY FOR THE
TENANT EXPANSION PREMISES WORK. AS PART OF THE TENANT EXPANSION PREMISES WORK,
TENANT SHALL, AT TENANT’S COST AND EXPENSE BUT SUBJECT TO REIMBURSEMENT FROM THE
IMPROVEMENT ALLOWANCE, INSTALL A SEPARATE METER TO MEASURE ELECTRICITY USAGE IN
THE EXPANSION PREMISES. LANDLORD AND TENANT ACKNOWLEDGE THAT THE EXPANSION
PREMISES WILL NOT USE ANY GAS OR WATER SERVICES IN THE BUILDING. IN THE EVENT
THAT, DURING THE LEASE TERM, GAS OR WATER SERVICE IS SUPPLIED TO THE EXPANSION
PREMISES, TENANT SHALL, AT TENANT’S COST AND EXPENSE, INSTALL A SEPARATE METER
OR SUBMETER TO MEASURE THE GAS AND/OR WATER USAGE IN THE EXPANSION PREMISES.


 


6.                                       UTILITY PAYMENTS. FROM AND AFTER THE
EXPANSION PREMISES COMMENCEMENT DATE, TENANT SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ALL UTILITIES USED AND CONSUMED IN THE EXPANSION PREMISES DIRECTLY TO
THE UTILITY COMPANIES IF THE EXPANSION PREMISES ARE SEPARATELY METERED OR TO
LANDLORD IF THE EXPANSION PREMISES IS SUB-METERED FOR SUCH UTILITY USAGE. TENANT
SHALL PAY THE UTILITY COMPANY DIRECTLY FOR ALL TELEPHONE AND TELECOMMUNICATIONS
SERVICE TO THE EXPANSION PREMISES.


 


7.                                       DATA ROOM CABINET; COMPRESSED AIR UNIT.


 


(A)           LANDLORD HEREBY AGREES THAT TENANT MAY INSTALL A CABINET WITH A
LOCK THEREON IN THE FIRST FLOOR COMMUNICATION CLOSET OF THE BUILDING FOR
CONTAINMENT OF TENANT’S TELECOMMUNICATIONS AND DATA CONNECTIONS AND EQUIPMENT
PRESENTLY LOCATED THEREIN. LANDLORD HAS RECEIVED AND APPROVED TENANT’S PLANS FOR
SUCH WORK AND THE SCHEDULE FOR THE PERFORMANCE OF SUCH INSTALLATION SHALL BE
SUBJECT TO LANDLORD’S PRIOR APPROVAL, WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


 


(B)           LANDLORD ACKNOWLEDGES THAT TENANT HAS PURCHASED AND INSTALLED A
COMPRESSED AIR UNIT IN AND SERVING THE EXISTING PREMISES. LANDLORD AGREES THAT
SUCH COMPRESSED AIR UNIT IS THE PROPERTY OF TENANT AND MAY BE REMOVED BY TENANT
AT THE EXPIRATION OR EARLIER TERMINATION OF THE TERM OF THE LEASE AND THAT ANY
DAMAGE TO THE EXISTING PREMISES OR THE BUILDING CAUSED BY SUCH REMOVAL SHALL BE
REPAIRED BY TENANT. LANDLORD AND TENANT ACKNOWLEDGE THAT THE EXPANSION PREMISES
DOES NOT UTILIZE THE COMPRESSED AIR SUPPLY OF THE BUILDING.

 

3

--------------------------------------------------------------------------------


 


8.                                       AMENDMENT OF TERMS; INAPPLICABLE
PROVISIONS. FROM AND AFTER THE EFFECTIVE DATE, THE FOLLOWING PROVISIONS OF THE
LEASE SHALL BE AMENDED AS SET FORTH BELOW:


 


(A)           EXHIBIT H OF THE LEASE SHALL BE AMENDED TO INCLUDE THE FOLLOWING:


 

“27. Costs to supply compressed air to the leasable areas of the Building,
provided, however, that in the event Tenant utilizes the Building’s compressed
air unit(s) (the “Building CA System”) for the supply of compressed air to the
Premises, then the cost of such service shall be included in the common area
maintenance expenses. Notwithstanding the foregoing, if only the Existing
Premises (as such term is defined in the Second Amendment to Lease) utilizes the
Building CA System, then Tenant will only be responsible to pay 20.45% of the
common area maintenance expenses associated with the Building CA Systems and if
only the Expansion Premises (as such term is defined in the Second Amendment to
Lease) utilizes the Building CA System, then Tenant will only be responsible to
pay 4.33% of such costs.”

 


(B)           SECTIONS 4.2 AND 4.3 OF THE LEASE SHALL NOT BE APPLICABLE TO THE
EXPANSION PREMISES OR THE TENANT EXPANSION PREMISES WORK;


 


(C)           SECTION 14.1 OF THE LEASE SHALL BE AMENDED TO DELETE THE NAME
“MICHAEL FURLONG” AND INSERT IN PLACE THEREOF THE NAME “DR. UNA S. RYAN;” AND


 


(D)           EXHIBIT G OF THE LEASE IS HEREBY REPLACED BY THE REVISED EXHIBIT G
ATTACHED TO THIS AMENDMENT, AND ALL REFERENCES TO THE “NORTH PARKING AREAS”
UNDER THE LEASE SHALL BE DEEMED TO REFER TO THE PARKING AREAS SHOWN AS THE
“PRIMARY PARKING AREA FOR 151 MARTINE STREET” ON THE REVISED EXHIBIT G ATTACHED
HERETO. ACCORDINGLY, SECTION 14.14 OF THE LEASE SHALL BE AMENDED BY DELETING THE
LAST SENTENCE THEREOF AND BY SUBSTITUTING THEREFOR THE FOLLOWING: “AS USED IN
THIS LEASE, THE TERM “NORTH PARKING AREAS” SHALL MEAN THOSE AREAS SHOWN ON
EXHIBIT G ATTACHED HERETO AS THE “PRIMARY PARKING AREA FOR 151 MARTINE STREET.”


 


9.                                       RATIFICATION. EXCEPT AS EXPRESSLY
MODIFIED BY THIS AMENDMENT, THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT, AND
AS FURTHER MODIFIED BY THIS AMENDMENT, IS EXPRESSLY RATIFIED AND CONFIRMED BY
THE PARTIES HERETO. THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
SUBJECT TO THE PROVISIONS OF THE LEASE REGARDING ASSIGNMENT AND SUBLETTING.


 


10.                                 BROKERAGE. LANDLORD AND TENANT EACH
REPRESENT AND WARRANT TO THE OTHER THAT NEITHER OF THEM HAS EMPLOYED OR DEALT
WITH ANY BROKER, AGENT OR FINDER OTHER THAN WHELAN ASSOCIATES, LLC (“LANDLORD’S
BROKER”) IN CARRYING ON THE NEGOTIATIONS RELATING TO THIS AMENDMENT TO THE
LEASE. TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY
CLAIM OR CLAIMS FOR BROKERAGE OR OTHER COMMISSIONS ASSERTED BY ANY BROKER, AGENT
OR FINDER (OTHER THAN LANDLORD’ S BROKER) ENGAGED BY TENANT OR WITH WHOM TENANT
HAS DEALT. SIMILARLY, LANDLORD SHALL INDEMNIFY AND HOLD TENANT HARMLESS FROM AND
AGAINST ANY CLAIMS ASSERTED BY ANY BROKER, AGENT OR FINDER ENGAGED BY LANDLORD
OR WITH WHOM LANDLORD HAS DEALT. THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS SECTION 11 SHALL SURVIVE ANY TERMINATION OF THE LEASE. AS BETWEEN TENANT
AND LANDLORD, LANDLORD SHALL BE RESPONSIBLE TO PAY ANY BROKERAGE

 

4

--------------------------------------------------------------------------------


 


COMMISSION THAT MAY BE DUE TO LANDLORD’S BROKER IN CONNECTION WITH THE
TRANSACTIONS DESCRIBED HEREIN.


 


11.                                 GOVERNING LAW; INTERPRETATION; AND PARTIAL
INVALIDITY. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. IF ANY TERM OF THIS AMENDMENT, OR
THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES, SHALL TO ANY EXTENT BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AMENDMENT, OR THE APPLICATION OF
SUCH TERM TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS INVALID
OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH TERM OF THIS AMENDMENT
SHALL BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW. THE
TITLES FOR THE PARAGRAPHS ARE FOR CONVENIENCE ONLY AND NOT TO BE CONSIDERED IN
CONSTRUING THIS AMENDMENT. THIS AMENDMENT CONTAINS ALL OF THE AGREEMENTS OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR
DEALINGS BETWEEN THEM WITH RESPECT TO SUCH SUBJECT MATTER. NO DELAY OR OMISSION
ON THE PART OF EITHER PARTY TO THIS AMENDMENT IN REQUIRING PERFORMANCE BY THE
OTHER PARTY OR EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER OF ANY
PROVISION HEREOF OR ANY RIGHTS HEREUNDER, AND NO WAIVER, OMISSION OR DELAY IN
REQUIRING PERFORMANCE OR EXERCISING ANY RIGHT HEREUNDER ON ANY ONE OCCASION
SHALL BE CONSTRUED AS A BAR TO OR WAIVER OF SUCH PERFORMANCE OR RIGHT ON ANY
FUTURE OCCASION.


 


12.                                 COUNTERPARTS AND AUTHORITY. THIS AMENDMENT
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.
LANDLORD AND TENANT EACH WARRANT TO THE OTHER THAT THE PERSON OR PERSONS
EXECUTING THIS AMENDMENT ON ITS BEHALF HAS OR HAVE AUTHORITY TO DO SO AND THAT
SUCH EXECUTION HAS FULLY OBLIGATED AND BOUND SUCH PARTY TO ALL TERMS AND
PROVISIONS OF THIS AMENDMENT.


 

[Signatures Commence on Following Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Amendment as of the date and
year first written above.

 

 

LANDLORD:

 

MASSACHUSETTS DEVELOPMENT FINANCE
AGENCY

 

 

 

 

 

By:

 /s/ Richard Henderson

 

 

 

Name:  Richard Henderson

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

By:

 /s/ Una S. Ryan

 

 

 

Name:  Una S. Ryan, PhD

 

 

Title:  President and CEO

 

6

--------------------------------------------------------------------------------


 

Exhibit A-2 – Plan of Expansion Premises

 

[Floor Plan]

 

A-1-1

--------------------------------------------------------------------------------


 

Exhibit G – New Plan Showing “North Parking Areas”

 

[Drawing]

 

A-1-1

--------------------------------------------------------------------------------